



COURT OF APPEAL FOR ONTARIO

CITATION: Amon v. Mejj Enterprises Inc., 2019 ONCA 184

DATE: 20190306

DOCKET: C65817

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Susan Amon

Plaintiff/Respondent

and

Mejj
Enterprises Inc.
and West Realty Group Ltd. cob Royal LePage

West
Realty Group

Defendants/
Appellant

Trent Morris, amicus

Ryan Breedon, for the respondent

Heard and released orally: March 6, 2019

On appeal from the judgment of Justice Edward Belobaba of
the Superior Court of Justice, dated August 22, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Hussain was not originally in court to argue this appeal, but after
being called he appeared to advise the court that he was fired by the appellant
one month ago. Another counsel, Mr. Morris, also appeared to advise the court
that he is retained on other matters but not this appeal. Mr. Hussain spoke by
phone to the appellant who asked him to request an adjournment for him to
retain new counsel. That request is opposed by the respondent. We see no basis
to grant an adjournment in these circumstances.

[2]

The respondent also submits that there is no merit to the appeal. The
summary judgment was granted by the motion judge after the appellant failed to
comply with a court ordered indulgence regarding the payment of costs and
filing material. He also found that the material would not have raised a
genuine issue for trial.

[3]

The appeal is therefore dismissed with costs on the partial indemnity
basis of $7,500, inclusive of disbursements and HST.


